PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/456,441
Filing Date: 28 Jun 2019
Appellant(s): WANG, Tun-Fen



__________________
James J. Carter
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 26 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 24 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Obviousness Rejection of claims 1-20 under 35 U.S.C. § 103
1. The Rejection of claims 1-2, 4, 7-9, 11, and 14-16 as being improper
In regards to the appellants arguments on Pg.’s 3-4 of the appeal brief, regarding the rejection of claims 1-2, 4, 7-9, 11, and 14-16 under 35 U.S.C. § 103(a) as being unpatentable over Varanese et al. US (2014/0255029) in view of Paniagua, Jr. et al. US (2009/0177906) as being improper, the examiner respectfully disagrees.

More specifically the appellant argues independent claim 1 with respect to the combination of Varanese in view of Paniagua used in the rejection under 35 U.S.C. § 103(a). 

The appellant states on Pg. 4 of the appeal brief, that the teachings of Varanese generally describes interactions between a coaxial network unit and a coaxial line terminal in which upstream and downstream burst may include start and end markers. The Varanese, see Fig. 2 & Para’s [0004] i.e., Embodiments are disclosed in which bursts transmitted between a coax line terminal (CLT) and coax network units (CNUs) include start markers and/or end markers & [0033], & [0040-0041] i.e., An upstream transmission by a respective CNU 140 is referred to as a burst. In the burst 402 of Fig. 4A, a specified number of marker symbols 404 are placed at the beginning and end of the burst 402. The marker symbols 404 placed at the beginning of the burst 402 compose a start marker. The marker symbols 404 placed at the end of the burst 402 compose an end marker). Therefore the upstream transmission which is referred to as a burst (Varanese, see Para’s [0040-0041]), such as the burst 402 illustrated in (Fig. 4A, burst 402 & Para [0041]) in Varanese is interpreted by the examiner as the claimed “data burst” in claim 1. 

The coax link 214 disclosed in (Fig. 2, coax link 214 & Para [0033]) of Varanese is interpreted by the examiner as the claimed “interconnect” in claim 1 which is compliant with a first processor interconnect protocol (Varanese, see Para’s [0003-0004] i.e., EPON protocol over Coax (EPoC), [0031], & [0033]) as claimed in claim 1. 
Varanese, see Abstract i.e., The upstream bursts may include start markers indicating the beginnings of the upstream bursts and end markers indicating the ends of the upstream bursts & Para’s [0004-0006] & [0041] i.e., An upstream transmission by a respective CNU 140 is referred to as a burst. In the burst 402 of Fig. 4A, a specified number of marker symbols 404 are placed at the beginning and end of the burst 402. The marker symbols 404 placed at the beginning of the burst 402 compose a start marker. The marker symbols 404 placed at the end of the burst 402 compose an end marker. The start and end markers thus each include a specified number of modulated symbols (e.g., 16 or 32). In general, each marker is a known sequence of modulated symbols. In this example, the start and end markers are respectively placed on the first two and last two subcarriers 304 of the burst)). Therefore the “start marker” is interpreted by the examiner as the claimed “first primitive” for signaling the beginning of a transmission of the data burst which is transmitted from the first module to the second module as claimed. 

Referring to Fig. 4A of Varanese, the end of the burst 402 includes 16 Marker symbols 404 which are placed at the end of the burst, which compose an “end marker” which indicates or signals the end of the upstream burst, (Varanese, see Abstract i.e., The upstream bursts may include start markers indicating the beginnings of the upstream bursts and end markers indicating the ends of the upstream bursts, & Para’s [0004-0006] & [0041] i.e., An upstream transmission by a respective CNU 140 is referred to as a burst. In the burst 402 of Fig. 4A, a specified number of marker symbols 404 are placed at the beginning and end of the burst 402. The marker symbols 404 placed at the beginning of the burst 402 compose a start marker. The marker symbols 404 placed at the end of the burst 402 compose an end marker. The start and end markers thus each include a specified number of modulated symbols (e.g., 16 or 32). In general, each marker is a known sequence of modulated symbols. In this example, the start and end markers are respectively placed on the first two and last two subcarriers 304 of the burst)). Therefore the “end marker” is interpreted by the examiner as the claimed “second primitive” for signaling an end of the transmission of the data burst which is transmitted from the first module to the second module as claimed. 

In regards to the claimed “second number of symbols” used by the first processor interconnect protocol to signal a beginning and an end of the data burst as claimed in claim 1, the examiner interprets the 16 marker symbols 404 placed at the beginning of the burst and the 16 marker symbols 404 placed at the end of the burst 402 in Fig. 4A of Varanese, to be the claimed “second number of symbols” which is a defined number of symbols that will be used by the first processor interconnect protocol to signal the beginning and end of the data burst because it is a specified number of modulated symbols that is predetermined, (Varanese, see Para’s [0003-0004] i.e., EPON protocol, [0031], [0033], [0041] i.e., The start and end markers thus each include a specified number of modulated symbols (e.g., 16 or 32). In general, each marker is a known sequence of modulated symbols). Therefore the teachings of Varanese discloses the claim feature in claim 1 of “wherein the first processor interconnect protocol uses a second number of symbols to signal a beginning of a data burst, and uses the second number of symbols to signal an end of the data burst”. 

Therefore the teachings of Varanese discloses the claim features in independent claim 1 of signaling a beginning and end of a transmission of a data burst (Varanese, see Fig. 2 & Fig. 4A, burst 402 & Para’s [0040-0041] i.e., start marker, end marker) from a first module (see Fig. 2, CNU 140) of a processing system (see Fig. 2, 200) to a second module (see Fig. 2, CLT 162) of the processing system (see Fig. 2, 200) coupled via an interconnect (see Fig. 2, 214) compliant with a first processor interconnect protocol, (Varanese, see Para’s [0003-0004] i.e., EPON protocol over Coax (EPoC), [0031], & [0033])   

by transmitting a first primitive for signaling the beginning of the transmission of the data burst (Varanese, see Abstract & Para’s [0040-0041] i.e., start marker (i.e., “first primitive”)) and by transmitting a second primitive for signaling the end of the transmission of the data burst (Varanese, see Abstract & Para’s [0040-0041] i.e., end marker (i.e., “second primitive”)). 

The difference between the teachings of Varanese and independent claim 1 is that the marker symbols 404 of the “start marker” (i.e., “first primitive”) and the “end marker” (i.e., “second primitive”) placed at the beginning and the end of the data burst as illustrated in Fig. 4A of Varanese which each include a specific number of modulated symbols (e.g., 16 or 32) which is interpreted as the claimed “second number of symbols” used by the first processor interconnect protocol to signal the beginning and end of the data burst, (Varanese, see Fig. 4A & Para [0041] i.e., An upstream transmission by a respective CNU 140 is referred to as a burst. In the burst 402 of Fig. 4A, a specified number of marker symbols 404 are placed at the beginning and end of the burst 402. The marker symbols 404 placed at the beginning of the burst 402 compose a start marker. The marker symbols 404 placed at the end of the burst 402 compose an end marker. The start and end markers thus each include a specified number of modulated symbols (e.g., 16 or 32). In general, each marker is a known sequence of modulated symbols. In this example, the start and end markers are respectively placed on the first two and last two subcarriers 304 of the burst), do not have the claimed “first number of symbols” which is a reduced number of symbols from the claimed “second number of symbols”.

As previously explained, the claimed “second number of symbols” is taught in Varanese and is interpreted as the 16 or 32 marker symbols 404 placed at the beginning of the burst 402 (i.e., “start marker”) and the 16 or 32 marker symbols 404 placed at the end of the burst (i.e., “end marker”), (Varanese, see Para [0041] i.e., The start and end markers thus each include a specified number of modulated symbols (e.g., 16 or 32). In general, each marker is a known sequence of modulated symbols). As previously mentioned, the modulated symbols 404 of the start marker and the modulated symbols 404 of the end marker each do not use a reduced number of symbols such as the claimed “first number of symbols”. However to resolve such difference, one of ordinary skill in the art would rely on the teachings of Paniagua, Jr. et al. US (2009/0177906) who teaches using “a first number of symbols”, such as a reduced or fewer number of symbols for the claimed “first primitive” and “second primitive” from a second number of symbols used by a processor interconnect protocol as claimed.

For example, referring to (Fig. 9 & Para [0075]) of Paniagua, Paniagua discloses that Fig. 9 illustrates a packet structure 900 of a digital communication between the power adapter and the legacy adapter or device in accordance with some embodiments. The digital communication between the power adapter 106 or 602 and devices 102 or 604 or legacy adapter 104 or 630 may conform to a predefined packet-based protocol such as the USB protocol (see Fig. 2, Fig. 6, & Fig. 9 & Para’s [0036] i.e., USB protocol, [0075] & [0081] i.e., the digital communication between the power adapter 106 or 602 and devices 102 or 604 or legacy adapter 104 or 630 may take place over the USB protocol). 

Paniagua discloses that the packet structure 900 of Fig. 9 uses a 1-byte transmission start segment 902 indicating the start of the message (see Fig. 9 i.e., Transmission start 902 (1 byte) & Para [0075] i.e., digital message packet 900 includes…a 1-byte transmission start segment 902 indicating the start of the message). Therefore the “transmission start segment 902” of the packet 900 will signal the beginning of the burst 900 and may be interpreted as the claimed “first primitive”.

Paniagua further discloses that the packet structure 900 of Fig. 9 uses a 1-byte transmission end segment 912 indicating the end of the message (see Fig. 9 i.e., Transmission start 902 (1 byte) & Para [0075] i.e., digital message packet 900 includes…a 1-byte transmission end segment 912 indicating the end of the packet). Therefore the “transmission end segment 912” of the packet 900 will signal the end of the burst 900 and may be interpreted as the claimed “second primitive”.

Therefore the segments of the packet 900 of Paniagua, such as the transmission start segment 902 and the transmission end segment 912 of the packet 900 of Fig. 9, which are each 1 byte in length, may be reasonably interpreted as a “second number of symbols” which will be used by the processor interconnect protocol such as 1 byte. This is because Paniagua discloses that the packet 900 of Fig. 9 is a typical packet structure of a digital communication between the power adapter and the legacy adapter or device which may conform to a predefined packet-based protocol such as USB protocol (see Fig. 2, Fig. 6, & Fig. 9 & Para’s, [0075] & [0081] i.e., the digital communication between the power adapter 106 or 602 and devices 102 or 604 or legacy adapter 104 or 630 may take place over the USB protocol). Therefore the packet-based protocol such as the USB protocol, will use the packet structure 900 for the digital communication which includes a 1-byte transmission start segment 902 and a 1-byte transmission end segment 912, (see Fig. 9 & Para [0075]).

Paniagua further discloses in (Para [0075] i.e., “It should be appreciated that the sizes of the packet segments described above are merely exemplary and that alternate segment sizes may be used. For example, the transmission start segment 902 and the transmission end segment 912 may each be less than 1 byte long”). Therefore the alternate segment sizes may be a reduced number of symbols than the segment size of 1 byte that will be used for the transmission start segment 902 and transmission end segment 912 of the packet structure of the digital communication conforming the predefined packet-based protocol. Therefore the “alternate segment sizes” used for the transmission start segment 902 and the transmission end segment 912 which may each be less than 1 byte long (see Para [0075] i.e., “For example, the transmission start segment 902 and the transmission end segment 912 may each be less than 1 byte long”) is interpreted as the claimed “first number of symbols” used for the “first primitive” and “second primitive” such as the transmission start segment 902 and the transmission end segment 912.      

Therefore the teachings of Paniagua suggests using a reduced number of symbols (i.e., “first number of symbols”) such as the alternate segment sizes for the packet segments 902 & 912 of the packet 900, (see Para [0075] i.e., alternate segment sizes may be used…“For example, the transmission start segment 902 and the transmission end segment 912 may each be less than 1 byte long” (i.e., “first number of symbols”)) from the segment sizes of 1-byte (i.e., “second number of symbols”) used for each of the packet segments 902 & 912 typically used in the packet structure 900 of the digital communication which conforms to a predefined packet-based protocol. Therefore Paniagua discloses the claim feature in claim 1 of wherein the first number of symbols is less than a second number of symbols, (see Fig. 9 i.e., 1-byte for segments 902 & 912 Para [0075] i.e., alternate segment sizes may be used…“For example, the transmission start segment 902 and the transmission end segment 912 may each be less than 1 byte long”). This results in reduced overhead in the transmission start segment 902 and transmission end segment 912 of the data burst 900 by using the alternate segment sizes. 

Therefore it would be obvious to one of ordinary skill in the art for the marker symbols 404 of the start marker and end marker placed at the beginning and the end of the data burst which each include a specific number of modulated symbols such as 16 or 32 modulated symbols as disclosed in Varanese to each used a reduced number of symbols such as the alternate segment sizes used for the transmission start segment 902 and transmission end segment 912 of the packet burst 900 disclosed in the teachings of Paniagua which results in the first primitive and the second primitive each using a first number of symbols according to a reduced segment size which is less than a second number of symbols used by the first processor interconnect protocol to signal the beginning and end of the data burst because the motivation lies in Paniagua for reducing overhead in the data burst based on the alternate segment sizes that may be used for the packet segments of the data burst.     

The appellant states on Pg. 4 of the appeal brief, “Thus, independent claim 1 provides for the beginning and ending of transmissions of a data burst to be signaled by utilizing first and second primitives, respectively, that have fewer symbols than those specified by a processor interconnect protocol”. 
The teachings of Paniagua discloses signaling the beginning and ending of transmissions of a data burst (see Fig. 9 i.e., burst 900) by utilizing a first primitive such as the transmission start segment 902 and a second primitive such as the transmission end segment 912 which may have reduced or fewer symbols (Paniagua, see Para [0075] i.e., “For example, the transmission start segment 902 and the transmission end segment 912 may each be less than 1 byte long”) than those specified by a processor interconnect protocol (Paniagua, see Fig. 9 i.e., packet structure of a digital communication uses 1 byte for transmission start 902 and 1 byte for transmission end 912…The digital communication may conform to a predefined packet-based protocol & Para’s [0075] & [0081]).

Therefore Paniagua does teach that a fewer or reduced number of symbols can be used for the transmission of the transmission start segment 902 (i.e., “first primitive”) and the transmission end segment 912 (i.e., “second primitive”) of the burst 900 of Fig. 9 which is smaller in size than the symbols that are typically used for the transmission start 902 and transmission end 912 such as 1 byte (see Fig. 9) used in the packet structure of the digital communication which conforms to a predefined packet protocol. Therefore the concept of using a reduced or fewer number of symbols for the claimed first primitive and the second primitive which is required in independent claim 1 is taught in the teachings of Paniagua. It would be obvious to one of ordinary skill in the art to modify the first primitive and second primitive of the burst 402 of Varanese with the alternate segment sizes used for the first primitive and second primitive disclosed in Paniagua which results in the first primitive and second primitive having the first number of symbols, which is a reduced or fewer number of symbols than the second number of symbols for achieving a reduction of overhead in the data burst. 

In regards to the appellants argument on Pg. 4 of the appeal brief, that combining the coaxial networking features of Varanese with the multi-purpose power connector of Paniagua is irrelevant to the “processor interconnect protocol” operations recited by independent claim 1, the examiner respectfully disagrees. Both of the teachings of Varanese and Paniagua teach signaling the beginning and end of the transmission of the data burst between a first module and second module of a processing system coupled via an interconnect compliant with a first processor interconnect protocol (Varanese, see Fig.’s 2 & 4A & Para’s [0003-0004] i.e., EPON protocol over Coax (EPOC), [0031-0033], & [0040-0041] i.e., transmission of burst 402 & Paniagua, see Fig.’s 1 & 9 & Para’s [0075] i.e., packet burst 900 & [0081] i.e., the digital communication between the power adapter 106 or 602 and devices 102 or 604 or legacy adapter 104 or 630 may take place over the USB protocol). Therefore a data burst which is communicated via an interconnect that is compliant with a “processor interconnect protocol”, is disclosed in both of the teachings of Varanese and Paniagua and therefore such combination of the references is relevant to the “processor interconnect protocol” operations recited by independent claim 1.   

In regards to the appellants argument on Pg. 5 of the appeal brief, the appellant argues the teachings of Paniagua and states that the examiner concludes from Para [0075] of Paniagua, “that Paniagua intends to describe a scenario in which a digital communication conforms to a predefined packet-based protocol, but that the transmission start/end packets of that communication are comprised of fewer symbols than a first number of symbols specified by that predefined packet-based protocol for such start/end packets”. The appellant then states that this is both incorrect and an impermissibly broad interpretation of the relied-upon reference, as Paniagua fails to describe any such scenario. However the examiner respectfully disagrees, as previously explained the teachings of Paniagua, more specifically with respect to (Para [0075]), discloses utilizing a first primitive such as the transmission start segment 902 and a second primitive such as the transmission end segment 912 of the packet burst 900 which may have reduced or fewer symbols according to using alternate segment sizes for the segments, (Paniagua, see Para [0075] i.e., alternate segment sizes may be used… “For example, the transmission start segment 902 and the transmission end segment 912 may each be less than 1 byte long”) than the segment sizes of 1 byte used for the segments 902 & 912 according to the defined packet structure of the digital communications between the power adapter and the legacy adapter or device which does conform to a predefined packet-based protocol as disclosed in (Para [0075]). That is (Para [0075]) of Paniagau teaches that instead of using 1 byte for the transmission of the transmission start segment 902 and the transmission end segment 912 of the defined packet structure, (see Para [0075] i.e., “Fig. 9 is a diagram illustrating a packet structure of a digital communication between the power adapter and the legacy adapter or device in accordance with some embodiments”), an alternate segment size may be used for the transmission of the segments 902 and 912 which may each be less than 1 byte long (Paniagua, see Para [0075] i.e., alternate segment sizes may be used…“For example, the transmission start segment 902 and the transmission end segment 912 may each be less than 1 byte long”), and therefore this results in utilizing a first primitive such as the transmission start segment 902 and a second primitive such as the transmission end segment 912 having a reduced or fewer amount of symbols.

The appellant states on (Pg. 6 of the appeal brief), “For the examiners interpretation of Paniagua to be correct one must first assume that Paniagua’s exemplary digital message 900 is part of a communication that conforms to a predefined packet-based protocol”. The message 900 in Fig. 9 of Paniagau, is part of a communication that conforms to a predefined packet-based protocol (Paniagau, see Para’s [0075] i.e., “Fig. 9 is a diagram illustrating a packet structure of a digital communication between the power adapter and the legacy adapter or device in accordance with some embodiments. The digital communication between the power adapter 105 or 602 and devices 102 or 604 or legacy adapter 104 or 630 may conform to a predefined packet-based protocol & [0081] i.e., the digital communication between the power adapter 106 or 602 and devices 102 or 604 or legacy adapter 104 or 630 may take place over the USB protocol). 

The appellant then further states that for the examiners interpretation of Paniagua to be correct one must further assume that Paniagua later intends the exemplary bit lengths of its “exemplary digital message” to also represent the specifications of that unidentified protocol and that there is no support for this in the portion of Paniagua cited by the examiner. However Paniagua discloses in (Para [0075] i.e., “Fig. 9 is a diagram illustrating a packet structure of a digital communication between the power adapter and the legacy adapter or device in accordance with some embodiments. The digital communication between the power adapter 105 or 602 and devices 102 or 604 or legacy adapter 104 or 630 may conform to a predefined packet-based protocol). Therefore Paniagua discloses the packet structure of the digital communication illustrated in Fig. 9 will have a defined structure that uses 1 byte lengths for the transmission start 902 and transmission end 912 segments of the packet structure 900 of a digital communication which conforms to a predefined packet-based protocol, (Paniagua, see Para’s [0075] & [0081]). Furthermore claim 1 does not claim that the bit lengths of the data burst need to represent the “specifications” of the claimed “protocol”, but rather claim 1 requires that the protocol “uses” a “second number of symbols” to signal the beginning and end of the data burst. The teachings of Varanese discloses the protocol “uses” a defined number of symbols for signaling the beginning and end of the data burst which is interpreted as the claimed second number of symbols used by the protocol (Varanese, see Para [0041] i.e., a specified number of marker symbols 404 are placed at the beginning and end of the burst 402…The start and end markers thus each include a specified number of modulated symbols (e.g., 16 or 32)). Therefore the protocol will “use” a second number of symbols for signaling the beginning and end of the data burst as disclosed in Varanese. With respect to the teachings of Paniagua, the packet structure illustrated in Fig. 9 will also use a “second number of symbols” such as 1 byte for the packet start segment 902 and the packet end segment 912 which is a packet structure of a digital communication that may conform to a predefined packet-based protocol (Paniagua, see Para’s [0075] & [0081]). Therefore the protocol which uses such a defined packet structure, will typically “use” a “second number of symbols” such as 1 byte for the segments 902 and 912 according to the defined packet structure of Fig. 9 of Paniagua. That is, the claim does not require specific bit lengths of the burst to conform to or represent specifications of the protocol.   

In regards to the appellants argument on (Pg. 6, paragraph 3 of the appeal brief), the appellant states that if an alternative to the exemplary bit length that is used in Paniagua, the selected alternative bit length would not be a bit length specified by the unidentified packet-based protocol to which the exemplary message packet otherwise conforms. However the claim does not require that the selected alternative bit length such as the claimed “first number of symbols” not be a bit length “specified” by the claimed “protocol”. Rather claim 1 just claims a first number of symbols and that the first number of symbols is less than the second number of symbols. The claim does not require that the “first number of symbols” or selected alternative bit length as in Paniagua to not be a bit length specified by the claimed “protocol” as argued by the appellant. Furthermore the selected alternate bit length such as the alternate segment sizes disclosed in (Para [0075]) of Paniagua which discloses (Paniagau, see Para [0075] i.e., For example, the transmission start segment 902 and the transmission end segment 912 may each be less than 1 byte long), would not be a bit length “used” by the predefined packet-based protocol to which the packet structure 900 conforms such as 1 byte, (Paniagau, see Fig. 9 & Para [0075]).  

The appellant then states on (Pg. 6, paragraph 3 of the appeal brief) i.e., “Moreover, one must additionally assume that Paniagua remain silent about this non-conforming segment length selection, despite also remaining silent regarding the example of the 1-byte “transmission start segment 902” ostensibly conforming (as required by the examiners interpretation) to bit length specifications of an unidentified packet-based protocol for that exemplary packet segment”). As previously explained, the claim does not require the bit lengths to conform to specifications of the claimed “protocol”, but rather that the “protocol” uses a second number of symbols for signaling the beginning and end of the burst using a first primitive and second primitive which is disclosed in both of the references of Varanese and Paniagua as explained above.   

In regards to the appellants argument in the last paragraph of Pg. 6-Pg. 7 of the appeal brief, the appellant argues the teachings of Paniagua and that there is no indication that those bit lengths are specified as part of any such predefined protocol, (Paniagua, Para [0075]). However as previously explained, Paniagua discloses in (Para [0075] i.e., “Fig. 9 is a diagram illustrating a packet structure of a digital communication between the power adapter and the legacy adapter or device in accordance with some embodiments. The digital communication between the power adapter 105 or 602 and devices 102 or 604 or legacy adapter 104 or 630 may conform to a predefined packet-based protocol). Therefore Paniagua discloses the packet structure of the digital communication illustrated in Fig. 9 will have a defined structure that uses 1 byte lengths for the transmission start 902 and transmission end 912 segments of the packet structure 900 of a digital communication which conforms to a predefined packet-based protocol, (Paniagua, see Para’s [0075] & [0081]). Therefore the protocol which uses such a defined packet structure, will typically “use” a “second number of symbols” such as 1 byte for the segments 902 and 912 according to the defined packet structure of Fig. 9 of Paniagua. That is, the claim does not require specific bit lengths of the burst to conform to or represent specifications of the protocol.   

In regards to the appellants argument on Pg. 7 of the appeal brief, the appellant further argues that “Moreover, there is no indication that the exemplary bit lengths of its “exemplary digital message packet” represent the specifications of that unidentified packet-based protocol”. However as previously explained, claim 1 does not claim that the bit lengths of the data burst need to represent the “specifications” of the claimed “protocol”, but rather claim 1 requires that the protocol “uses” a “second number of symbols” to signal the beginning and end of the data burst. The teachings of Varanese discloses the protocol “uses” a defined number of symbols for signaling the beginning and end of the data burst which is interpreted as the claimed second number of symbols used by the protocol (Varanese, see Para [0041] i.e., a specified number of marker symbols 404 are placed at the beginning and end of the burst 402…The start and end markers thus each include a specified number of modulated symbols (e.g., 16 or 32)). Also, as previously explained with respect to the teachings of Paniagua, the packet structure illustrated in Fig. 9 will also use a “second number of symbols” such as 1 byte for the packet start segment 902 and the packet end segment 912 which is a packet structure of a digital communication that may conform to a predefined packet-based protocol (Paniagua, see Para’s [0075] & [0081]). Therefore the protocol which uses such a defined packet structure, will “use” a “second number of symbols” such as 1 byte for the segments 902 and 912 according to the defined packet structure of Fig. 9 of Paniagua. That is, the claim does not require specific bit lengths of the burst to conform to or represent specifications of the protocol.   

In regards to the appellants argument on Pg. 7 of the appeal brief, the appellant further argues that “no indication that if an alternative to that exemplary bit length was to be used, the selected alternative bit length would be other than that specified by the unidentified protocol”. However, as previously explained the claim does not require that the selected alternative bit length such as the claimed “first number of symbols” not be a bit length “specified” by the claimed “protocol”. Rather claim 1 just claims a first number of symbols and that the first number of symbols is less than the second number of symbols. The claim does not require that the “first number of symbols” or selected alternative bit length as in Paniagua to not be a bit length specified by the claimed “protocol” as argued by the appellant. Therefore Paniagua does not remain silent about such aspect, and the “alternate segment sizes” used in the transmission start segment 902 and transmission end segment 912 may be interpreted as the claimed “first number of symbols” included in the “first primitive” and the “second primitive” as claimed in independent claim 1. 

Furthermore the selected alternate bit length such as the alternate segment sizes disclosed in (Para [0075]) of Paniagua which discloses (Paniagau, see Para [0075] i.e., For example, the transmission start segment 902 and the transmission end segment 912 may each be less than 1 byte long), would be other than the bit length “used” by the predefined packet-based protocol to which the packet structure 900 conforms such as 1 byte, (Paniagau, see Fig. 9 & Para [0075]). 

In regards to the appellant’s argument on Pg. 7 of the appeal brief, the appellant states that “because Paniagua provides a first example in which the digital communication uses “a 1-byte transmission start segment” and then a second example in which the transmission start segment “may be less than 1 byte long”, Paniagua must therefore support the idea that the first example is specified as part of a predefined packet-based protocol, but that the second example is not.   

As previously explained Paniagau teaches that instead of using 1 byte for the transmission of the transmission start segment 902 and the transmission end segment 912 of the defined packet structure conforming to a predefined packet-based protocol, (see Para [0075] i.e., “Fig. 9 is a diagram illustrating a packet structure of a digital communication between the power adapter and the legacy adapter or device in accordance with some embodiments”), an alternate segment size may be used for the transmission of the segments 902 and 912 which may each be less than 1 byte long (Paniagua, see Para [0075] i.e., alternate segment sizes may be used…“For example, the transmission start segment 902 and the transmission end segment 912 may each be less than 1 byte long”), and therefore this results in utilizing a first primitive such as the transmission start segment 902 and a second primitive such as the transmission end segment 912 having a reduced or fewer amount of symbols. Therefore the first example of 1 byte for the segments 902 & 912 is “used“ by the predefined packet-based protocol to which the packet structure 900 conforms such as 1 byte, (Paniagau, see Fig. 9 & Para [0075]) while the second example uses a reduced or fewer amount of symbols. 

The appellant further argues on Pg. 7 of the appeal brief, that there is no indication in Paniagua that either the first or second examples include fewer symbols than that specified by any predefined protocol for such start/end packets, and that both of those examples (i.e., a transmission segment that may be “1 byte” or “less than 1 byte” long) are simply provided as respective exemplars of transmission start segments for a digital communication that, by the terms of the relied-upon reference itself, may or may not conform to a respective packet-based protocol. However the examiner respectfully disagrees as the second example which is an alternate segment size of reduced length for the start/end segments of the packet 900 as disclosed in (Fig. 9 & Para [0075]) in Paniagua does include fewer symbols (Paniagua, see Para [0075] i.e., alternate segment sizes may be used…“For example, the transmission start segment 902 and the transmission end segment 912 may each be less than 1 byte long”) than that “used” by the predefined packet-based protocol to which the packet structure 900 conforms such as 1 byte for the start/end segments 902 & 912.

In regards to the appellants argument that both of those examples (i.e., a transmission segment that may be “1 byte” or “less than 1 byte” long), are simply provided as respective exemplars of the transmission start segments for the digital communication that conforms to a respective predefined packet-based protocol. While Paniagua discloses that sizes of the packet segments described above are merely exemplary and that alternate segment sizes may be used (i.e., Para [0075]), Paniagau teaches that instead of using 1 byte for the transmission of the transmission start segment 902 and the transmission end segment 912 of the defined packet structure that conforms to the predefined packet-based protocol, (see Para [0075] i.e., “Fig. 9 is a diagram illustrating a packet structure of a digital communication between the power adapter and the legacy adapter or device in accordance with some embodiments”), an alternate segment size may be used for the transmission of the segments 902 and 912 which may each be less than 1 byte long (Paniagua, see Para [0075] i.e., alternate segment sizes may be used…“For example, the transmission start segment 902 and the transmission end segment 912 may each be less than 1 byte long”), and therefore this results in utilizing a first primitive such as the transmission start segment 902 and a second primitive such as the transmission end segment 912 having a reduced or fewer amount of symbols than 1 byte typically used for the transmission start and end segments 902 & 912 according to the defined packet structure of the digital communication which conforms to a predefined packet-based protocol as disclosed in (Fig, 9 & Para [0075]) of Paniagua.

For the reasons explained, the examiner has not failed to establish a prima facie case of obviousness with respect to independent claim 1 based on the combination of Varanese in view of Paniagua. In regards to independent claims 8 and 15, the appellant states that although the language and scope of the claims are not identical to those of claim 1, the allowability of those claims over the cited art will be readily apparent in view of the discussion above, i.e., (Pg.’s 7-8 of the appeal brief). However the examiner respectfully disagrees as the claims are not allowable over the cited art for the reasons discussed above with respect to the appellants arguments of the cited references.

2. The Rejections of Dependent claims 3, 5, 10, 12, and 17-19.
In regards to the appellants arguments regarding the rejection of claims 3, 5, 10, 12, and 17-19 under 35 U.S.C. § 103 as being improper over the cited prior art references, the examiner respectfully disagrees because each of the dependent claims 3, 5, 10, 12, and 17-19 respectively depends on one of independent claims 1, 8, and 15. As explained above, the combination of Varanese in view of Paniagua discloses the features of those independent claims, and therefore the dependent claims are not patentable based at least on their dependence to the independent claims. 

3. The Rejections of Dependent claims 6, 13, and 20.
In regards to the appellants arguments regarding the rejection of claims 6, 13, and 20 under 35 U.S.C. § 103 as being improper over the cited prior art references, the examiner respectfully disagrees because each of the dependent claims 6, 13, and 20 respectively depends on one of independent claims 1, 8, and 15. As explained above, the combination of Varanese in view of Paniagua discloses the features of those independent claims, and therefore the dependent claims are not patentable based at least on their dependence to the independent claims. 



4. The Obviousness Rejection of claims 1-20 should be reversed.
In regards to the appellant’s argument that claims 1-20 should be reversed because the cited references fail to disclose or render obvious at least one feature of each of claims 1-20. The examiner respectfully disagrees, as the cited references do not fail to disclose or render obvious at least one feature of each of claims 1-20 for at least the reasons explained above with respect to the cited references and the obviousness rejection.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ADNAN BAIG/Primary Examiner, Art Unit 2461                                                                                                                                                                                                        
Conferees:
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461                                                                                                                                                                                                        /RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464     
                                                                                                                                                                                                   Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.